Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the lengthy information disclosure statement filed 4/15/20.  There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.  
	
Claim Objections
Claim 30 is objected to for minor informalities:
Claim 30 recites” wherein the light guide is configured to for one of the following” which appears grammatically incorrect.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites: “a second vehicle window glazing component molded onto the first vehicle window glazing component, forming a colored portion of the plastic glazing, either translucent or opaque”
And further recites: 
“a light unit configured to produce light for the light feature and emit light through a first portion of one or more of the first vehicle window glazing component and the second vehicle window glazing component”
However, it is unclear how  light could emit through the second glazing component if it is opaque. Note: the definition of opaque is “impenetrable by light”.
Claims are examined as best understood. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suganumata US 2014/0003076.
In regard to claim 21, Suganumata teaches a plastic (implied and further addressed below) glazing of a window of a vehicle having a light feature (figs. 2b, 6b, 8b, 10a, 11b,12,13), the plastic glazing comprising a first vehicle window glazing component  forming a clear transparent portion of the plastic glazing (6c,16c,46c); a second vehicle window glazing component molded onto the first vehicle window glazing component, forming a colored portion of the plastic glazing, either translucent or opaque (6d, 16d, 46d or 48 or 7,27,37,47); a light unit  8 capable of producing light for the light feature and emitting light through a first portion of one or more of the first vehicle window glazing component and the second vehicle window glazing component (if it were not opaque), the light unit being integrated with at least one of the first vehicle window glazing component and the second vehicle window glazing component; and the plastic glazing further comprising a light guide (47 and/or 48 and/or 4 and/or 57)  configured to receive the light from the light unit, wherein the light guide is capable of one of the following: emitting the received light along a length thereof to provide the light feature, delivering the light to an end thereof to provide the light feature internally within capable of directing the light for the light feature through or from at least one of the first vehicle window glazing component and the second vehicle window glazing component, wherein the plastic glazing is of one-piece molded plastic construction (note: the glazing components are molded and integrated thus forming a one piece molded construction).  
Applicant is also advised that it has been held by the courts that patentability of a product does not depend on its method of production.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding the glazing components being plastic, Suganumata teaches them being resin which strongly implies plastic.   Suganumata also provides an example of resin being PMMA or PC.  (Also note: the definition of resin is “an artificial substance that is similar to natural resins and that is used to make plastics” https://www.merriam-webster.com/dictionary/resin).  Therefore, one of ordinary skill in the art would recognize and appreciate the glazing components of Suganumata being plastic.  It also would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make Sugamata’s glazing components out of plastic since resin is commonly used to form plastic. One of ordinary skill would have been motivated to use plastic since it is a well known material which provides low cost and is easily molded. The applicant is also advised that  it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

In regard to claim 24, Suganumata teaches  molded components configured to hold the light guide, wherein the molded components are molded in at least one of the first vehicle window glazing component and the second vehicle window glazing component (see ledge portions of 46  supporting light guide sections 47,48).  
In regard to claim 26, Suganumata teaches  a portion of one or more of the first vehicle window glazing component and the second vehicle window glazing component forms a lens and the light unit is configured to emit light through the lens and also emit light through the light guide for the light feature (7a,b; 17a,b; 27a,b; 37a,47a).  
In regard to claim 27, Suganumata teaches  at least one of the first vehicle window glazing component and the second vehicle window glazing component comprises a surface configured to diffuse, scatter, or reflect light received from the light unit, wherein the surface comprises at least one of a textured surface and a laser marked surface [0041,0055,0057].  
In regard to claim 28,  Suganumata teaches  the light unit comprises light emitting diodes (LEDs) 8  and the LEDs are molded in at least one of the first vehicle window glazing component and the second vehicle window glazing component (figs. 2b, 6b, 8b, 10a, 11b,12,13).  
.  




Claims 30-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Suganumata in view of Oba US 2013/0182451.
In regard to claim 30, Suganumata’s glazing components that are molded and thus a molding process of manufacturing is implied. 
Additionally, Oba teaches a specific method of molding a first vehicle window glazing component 15; molding a second vehicle window glazing component molded onto the first vehicle window glazing component 20; integrating a light unit  25 configured to produce light for the light feature and emit light through a first portion, the light unit integrated with at least one of the first vehicle window glazing component and the second vehicle window glazing component; and arranging the light unit to direct the light for the light feature through or from at least one of the first vehicle window glazing component and the second vehicle window glazing component, 
It would have been obvious to one of ordinary skill in the art at the time of filing to mold the first and second glazing components in Suganumata as described in Oba. One of ordinary skill in the art would have been motivated to manufacture the glazing components of Suganumata as taught by Oba in order to improve the quality of the 
Regarding a light guide configured to receive light from the light unit, 5 Suganumata teaches 4828-1619-7559.1DOCKET NO.: 092474.026506 15PLAS0345 (0254U7)PATENTApplication No.: Not Yet Assigned aPreliminary Amendmenta light guide (47 and/or 48 and/or 4 and/or 57)  that is capable of one of the following: emitting the received light along a length thereof to provide the light feature, delivering the light to an end thereof to provide the light feature internally within the vehicle, and delivering the light to an end thereof to provide the light feature externally from the vehicle, and wherein at least one of the first vehicle window glazing component and the second vehicle window glazing component is translucent or transparent.  
In regard to claim 31, Suganumata and Oba as described above provide for
the light unit  supported on at least one of the first vehicle window glazing component and the second vehicle window glazing component, wherein the window comprises at least one of a front window, a side window, a rear quarter window, a rear window, a front quarter window, and a panoramic window (see Suganumata fig 1 and source 8, Oba source 25).  
In regard to claim 32, Suganumata and Oba as described above provide for
molding components configured to hold the light guide (Suganaumata – ledges holding LG such as shown in figs 8, 11, 12), wherein the components are molded in at least one 
In regard to claim 33, Suganumata and Oba as described above provide for
a portion of one or more of the first vehicle window glazing component and the second vehicle window glazing component forms a 6 4828-1619-7559.1DOCKET NO.: 092474.026506 15PLAS0345 (0254U7)PATENTApplication No.: Not Yet Assigned Preliminary Amendment lens and the light unit is configured to emit light through the lens and also emit light through the light guide for the light feature (Suganumata 7a,b; 17a,b; 27a,b; 37a,47a).  
In regard to claim 35, Suganumata and Oba as described above provide for
at least one of the first vehicle window glazing component and the second vehicle window glazing component comprises a surface configured to diffuse, scatter, or reflect light received from the light unit, wherein the surface comprises at least one of a textured surface and a laser marked surface (Suganumata [0041,0055,0057])  
In regard to claim 36, Suganumata and Oba as described above provide for
the light unit comprises light emitting diodes (LEDs) 8  and the LEDs are molded in at least one of the first vehicle window glazing component and the second vehicle window glazing component (Suganumata figs. 2b, 6b, 8b, 10a, 11b,12,13).  
In regard to claim 37, Suganumata and Oba as described above provide for
the light feature comprises at least one of a side signature light, an outside light, a side marker light, a park mode light, a roof pillar light, a rear quarter window light, a welcome light, an interior reading light, an individual customizable light, an ambient light, a cargo light, a panoramic roof light, a brake light, a turn signal light, a running light, a reverse light, a fog light, and a security light (Suganumata fig. 1), [0012,0034,0038,0045].  
23 is rejected under 35 U.S.C. 103 as being unpatentable over Suganumata in view of Sears 2002/0018344.
In regard to claim 23, Suganumata teaches the invention described above including a first vehicle window glazing component and a second vehicle window glazing component molded onto the first vehicle window glazing component (16c,4;  46c, 47 and/or 4); the plastic glazing being attached to a housing unit 16d,46d that is configured to support the light unit, but lacks the specific teaching of  the housing unit comprises a fiber-reinforced polymer.  
Sears teaches a fiber-reinforced polymer housing [0060].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make Suganumata’s housing fiber-reinforced polymer in order to provide sufficient strength and durability. One would have been motivated to use fiber reinforced material in order to provide a low cost housing with good strtuctural support/integrity.  The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Suganumata and Oba in view of Sears 2002/0018344.
In regard to claim 32, Suganumata and Oba teach the invention described above  including a first vehicle window glazing component and a second vehicle window glazing component molded onto the first vehicle window glazing component (16c,4;  
Sears teaches a fiber-reinforced polymer housing [0060].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make Suganumata’s housing fiber-reinforced polymer in order to provide sufficient strength and durability. One would have been motivated to use fiber reinforced material in order to provide a low cost housing with good structural support/integrity.  The applicant is also advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Allowable Subject Matter
Claims 39 and 40 are allowed.
The prior art fails to show or fairly suggest a plastic glazing of a window of a vehicle having a light feature, the plastic glazing comprising: a first vehicle window glazing component forming a clear transparent portion of the plastic glazing; a second vehicle window glazing component molded onto the first vehicle window glazing component, forming a colored portion of the plastic glazing, either translucent or opaque; a light unit configured to produce light for the light feature, the light unit being integrated with the second vehicle window glazing component;  7 4828-1619-7559.1DOCKET NO.: 092474.026506 15PLAS0345 (0254U7)PATENT Application No.: Not Yet Assigned Preliminary Amendment the plastic glazing further comprising a light guide configured to receive the light from the light unit, and further comprising a light blocking mechanism configured to block light emitted from the light guide in a first position and allow light to be emitted from the light guide in a second position, wherein the plastic glazing is of one-piece molded plastic construction; and wherein the plastic glazing is attached to a housing unit that is configured to support the light unit, wherein the housing unit comprises a fiber-reinforced polymer.  
The prior art fails to show or fairly suggest a process of manufacturing a plastic glazing of a window of a vehicle having a light feature, the process comprising: molding a first vehicle window glazing component to form a clear transparent portion of the plastic glazing; molding a second vehicle window glazing component molded onto the first vehicle window glazing component; integrating a light unit configured to produce light for the light feature with at least one of the first vehicle window glazing component and the second vehicle window glazing component; and arranging the light unit to direct the light for the light feature through or from at least one of the first vehicle window glazing component and the second vehicle window glazing component, further comprising providing a light guide configured to receive light from the light unit, 8 4828-1619-7559.1DOCKET NO.: 092474.026506 15PLAS0345 (0254U7)PATENT Application No.: Not Yet Assigned Preliminary Amendment wherein the light guide is configured to one of the following: emit the received light along a length thereof to provide the light feature, deliver the light to an end thereof  wherein the housing unit comprises a fiber-reinforced polymer; and arranging a light blocking mechanism configured to block light emitted from the light guide in a first position and allow light to be emitted from the light guide in a second position.

Claims 25 and 34 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the plastic glazing of claim 21, further comprising a light blocking mechanism configured to block light emitted from the light guide in a first position and allow light to be emitted from the light guide in a second position.  
The prior art fails to show or fairly suggest the plastic glazing of claim 30, further comprising arranging a light blocking mechanism configured to block light emitted from the light guide in a first position and allow light to be emitted from the light guide in a second position.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0016132 teaches a vehicle glazing with first and second integral glazing components that both transmit light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875